Citation Nr: 0705920	
Decision Date: 03/01/07    Archive Date: 03/13/07	

DOCKET NO.  05-23 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1954 to 
October 1957.  There was no combat service, and the veteran's 
military occupation was airborne radio mechanic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
hearing loss and tinnitus.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Bilateral hearing loss for VA purposes was first 
objectively demonstrated many years after the veteran was 
separated from service, and a preponderance of the competent 
clinical evidence on file is against a finding that hearing 
loss disability is attributable to acoustic trauma 
experienced during military service.  

3.  Tinnitus was not shown in service and is not consistently 
shown subsequent to service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in May 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from July 2004.  That notice informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The service medical 
records were collected, and the veteran submitted certain 
private medical records and statements from private 
physicians.  The veteran was provided a VA audiometric 
examination with a request for opinions which is adequate for 
rating purposes, and which conforms with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2).  The veteran testified at a hearing at the RO.  
All known available relevant evidence has been collected for 
review and the veteran does not argue, nor does the evidence 
on file suggest that there remains any outstanding evidence 
which is uncollected.  During the pendency of this appeal, 
the veteran wrote on several occasions that he had no further 
evidence to submit in his behalf.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was not provided VCAA notice with respect to 
downstream issues in accordance with Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006) until March 2006.  To the 
extent that untimely notice with respect to effective dates 
may be considered error, the fact that no allowance may 
result from this appeal makes such error harmless. 

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. § 3.303.  
Additionally, certain chronic diseases including organic 
diseases of the nervous system (interpreted to include 
sensorineural hearing loss) may be presumed to have been 
incurred in service if they are shown to have become manifest 
to a compensable degree within one year after service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 U.S.C.A. § 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  

For VA compensation purposes, impaired hearing will be 
considered to be a disability only when the auditory 
thresholds in any of the relevant frequencies for speech at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss and tinnitus in 
May 2004, at age 70, more than 46 years after he was 
separated from service.  In written statements and testimony 
at an RO hearing, he contended that his hearing loss and 
tinnitus were directly attributable to his military service 
duties in maintaining aircraft radios on various military 
flight lines.  He argued that he first noticed hearing loss 
in the year following service separation while attending 
college.  He also reported during the hearing that he first 
sought amplification for his telephone in or around 1968.  He 
said he was unaware that he could file for disability with VA 
until many years after separation.

The service medical records contain no complaints, findings, 
treatment or diagnosis of hearing loss, ear pathology, or 
tinnitus for either ear at any time during service.  Hearing 
was noted to be normal by voice testing at enlistment and was 
also noted to be normal by audiometric examination at service 
separation.  In the accompanying report of medical history, 
which was completed by the veteran himself at the time of 
service separation, he indicated in the negative to questions 
as to whether he had any ear, nose or throat trouble or 
running ears.  

The first objective evidence on file indicating that the 
veteran sought or required treatment for hearing loss or 
tinnitus is a private audiological evaluation from 
November 1995, at age 61, some 38 years after he was 
separated from service.  That audiometric report shows that 
the veteran had sufficient decibel threshold hearing loss at 
the relevant frequencies for speech to satisfy the 
requirements for VA disability compensation at 38 C.F.R. 
§ 3.385.  At that time, the veteran reported a positive noise 
exposure and left ear tinnitus.  He also reported earlier 
noise exposure during military service.  The veteran was 
noted to be a good hearing aid candidate and apparently the 
veteran's first hearing aids were provided at this time.  

In July 2004, the veteran was provided a VA audiometric 
examination.  His claims folder was provided to the VA 
audiologist for review in conjunction with the examination.  
The veteran's pure tone decibel thresholds for the relevant 
frequencies of speech met all of the criteria under 38 C.F.R. 
§ 3.385, and it is somewhat noteworthy that the pure tone 
decibel thresholds for the relevant frequencies of speech 
were significantly worse that had been shown on the earlier 
testing on file from November 1995.  The VA audiologist noted 
review of the veteran's service medical records and that the 
enlistment physical examination was normal, and that the 
separation hearing test by pure tone audiometry was also 
entirely normal.  The only abnormality noted at that time was 
at 6,000 Hertz for then left ear only.  The examiner also 
specifically reported that the veteran had denied tinnitus, 
both on a written questionnaire completed prior to VA 
examination, and during the interview conducted during the 
examination.  The audiologist noted the veteran's past 
military service as a radio mechanic and repairman working on 
the flight line with single and multi engine jet aircraft, 
and also that he estimated less than 4,000 total flying 
hours.  The report also noted that the veteran obtained a 
telephone with volume control and first sought help for his 
hearing in the 1980's.  The veteran denied any history of 
loud occupational noise exposure subsequent to service, but 
his actual post-service occupations were neither discussed 
nor listed.  

In responding to questions posed, the VA audiologist reported 
that the veteran's bilateral, symmetrical, relatively flat 
configuration of sensorineural hearing loss was atypical of a 
noise-induced hearing loss.  The audiologist concluded that 
it was unlikely that the veteran's current hearing loss was a 
consequence of acoustic trauma during service because of that 
symmetrical, flat configuration of sensorineural hearing 
loss, and opined that it was more likely of a genetic or 
metabolic etiology.  The veteran's hearing loss was shown to 
have come on gradually after leaving the service until 
approximately 25 to 30 years after separation when the 
severity was sufficient to cause the veteran to seek help.  
The audiologist noted that the single left ear frequency at 
6,000 hertz at military separation might be indicative of a 
noise-induced hearing loss at that frequency alone, but felt 
there was no doubt that current hearing impairment and 
hearing loss was not the consequence of acoustic trauma or 
noise exposure during military service.  He also noted, as 
the veteran had not complained of tinnitus at any time, that 
tinnitus was certainly not a consequence of acoustic trauma 
during service.  

In October 2005, a VA staff physician wrote that it was his 
opinion, based solely upon the veteran's reported history of 
exposure to jet noise during service with perceived hearing 
loss during service and immediately thereafter, and a noise-
free post-service environment, the veteran's current hearing 
loss was the result of acoustic trauma during service.  

Also, in October 2005, a private osteopathic doctor wrote 
that he believed the veteran's current hearing loss was 
caused by his time in the military.  He based this opinion 
upon examination and questioning of the veteran.  When later 
asked specific questions by the RO about the basis for his 
opinion in June 2006, this doctor wrote that he based his 
opinion solely upon the veteran's statements and current 
examination.  He did not review any of the veteran's clinical 
history.  He also wrote that the veteran did not report or 
complain of tinnitus at the time of his examination in 2005.  

In April 2006, the veteran was examined by a private ear, 
nose and throat specialist.  The diagnosis was moderately 
severe to severe sensorineural hearing loss bilaterally, 
worse on the right.  Binocular microscopy showed that the 
external auditory canals and tympanic membranes for each ear 
were normal.  Under timing, it was noted that "this has been 
a problem for several years."  It was then later recorded 
that it first occurred "after exposure to aircraft engines 
for several years."  Pertinent negatives included otalgia, 
otorrhea, and tinnitus. This examination included no opinion 
with respect to the actual causation of the veteran's hearing 
loss.  Again, tinnitus was not reported in this examination.   

A clear preponderance of the evidence of record is against 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  The service medical records are 
entirely silent for any complaints, findings or diagnosis of 
hearing loss or tinnitus at any time during service.  Hearing 
was noted to be normal at enlistment by whispered voice, but 
actual audiometric examination at service separation in 
September 1957 was entirely normal at all of the relevant 
frequencies for speech.  The single elevated pure tone 
decibel threshold at 6,000 Hertz for the left ear could have 
indicated hearing loss at that specific frequency 
attributable to the veteran's noise environment during 
service, but it is certainly no indication that significant 
bilateral hearing at the frequencies for speech (which are 
the only frequencies used by VA for evaluating hearing loss) 
loss shown years and decades after service is in any way 
related to such trauma.  

The veteran is not shown to have met the objective criteria 
for hearing loss disability for VA purposes until 1995, at 
age 61, which was 38 years after service separation.  The 
only competent post-service audiometric examination on file, 
which included a documented review of the veteran's clinical 
history, resulted in a clear and unambiguous medical opinion 
which was against the veteran's claims.  The VA audiologist 
who examined the veteran and his medical record in July 2004 
noted that the veteran's current bilateral hearing loss, 
though sensorineural in nature, demonstrated a symmetrical 
and relatively flat configuration which was atypical of noise 
induced sensorineural hearing loss.  Additionally, this 
physician noted that the veteran's hearing was essentially 
normal at service separation and had by the objective 
evidence on file developed gradually over a period of some 25 
to 30 years, and was thus causally unrelated to incidents of 
service.  The Board, itself, notes that pure tone decibel 
thresholds for speech reported in that July 2004 VA 
examination show a significant worsening from the time of the 
private audiometric examination in November 1995.  That VA 
examination report, consistent with the veteran's testimony 
at a personal hearing, indicated that the first time the 
veteran sought amplification on his telephone was sometime in 
the mid-1980's, which was nearly 30 years after he was 
separated from service.  

This VA audiometric examination which included a review of 
the objective clinical evidence certainly outweighs opinions 
provided by a VA physician and a private osteopathic doctor 
in October 2005, each of which was clearly based solely upon 
the veteran's own reported history.  It is certainly 
questionable whether either of these physicians would have 
provided the same opinion had they had access to and reviewed 
the veteran's service medical records, including a service 
separation audiometric examination which showed entirely 
normal hearing at all of the relevant decibel thresholds for 
speech.  In this regard, there is no evidence on file, nor is 
the Board aware of any accepted medical authority which 
stands for the proposition that an exposure to acoustic 
trauma or loud noise environment results in a steady and 
progressive gradual loss of hearing over a period of decades.  
Instead, it is well known that hearing loss attributable to 
acoustic trauma is rather immediate, and hearing loss does 
not continue on a gradual basis in the absence of such 
acoustic trauma or loud noise environment.  

While the veteran now reports that he perceived a hearing 
loss in the first year following service separation, the 
objective evidence on file only notes that he first sought 
telephone amplification in the mid-1980's, some 30 years 
after service, and that he first sought audiometric 
examination resulting in the prescription of hearing aids in 
1995, some 38 years after service separation.  The veteran's 
current hearing loss disability is not shown to be causally 
related to any incident, injury or disease of active military 
service.  

The veteran did not complain of tinnitus at any time during 
service.  Although he did complain of left ear tinnitus in 
1995, this was 38 years after he was separated from service.  
The veteran did not endorse tinnitus on a written 
questionnaire at the time of VA examination in July 2004, and 
he denied any current tinnitus during the interview at that 
time.  The veteran did not complain of tinnitus at the time 
of the October 2005 examination by an osteopathic doctor.  
Tinnitus was noted to be a pertinent negative (meaning not 
complained of and not found) at the time of the veteran's 
private ENT examination in April 2006.  The VA staff 
physician who wrote a statement for the veteran in 
October 2005 regarding hearing loss made no mention of 
tinnitus.  Tinnitus was not shown during service, and 
recurrent or persistent tinnitus not shown at present.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


